Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                    October 1, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711


        Re:   Charles Christopher Lancaster
              v. Texas
              No. 15-6373
              (Your No. WR-59,676-07; WR-59,676-08)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
September 28, 2015 and placed on the docket October 1, 2015 as No. 15-6373.




                                        Sincerely,

                                        Scott S. Harrjs, Clerk



                                        by ^A
                                        Erik Fossum
                                        Case Analyst




                                                                       RECEIVED IN
                                                                 COURT OF CRIMINAL APPEALS

                                                                          OCT 05 2015

                                                                    Abel Acosta, Clerk